Citation Nr: 0418827	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  01-00 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date prior to January 9, 1997 for 
the assignment of a 
100 percent disability evaluation for service-connected post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, B.B. and P.R.




ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to June 
1970.  He served in Vietnam and was awarded the Combat 
Infantryman Badge, among other awards and decorations.

The veteran initially filed a claim of entitlement to service 
connection for a "nervous condition" on June 29, 1994.  In 
an October 1994 rating decision, 
of the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO) granted service connection and 
assigned a 10 percent disability rating, effective June 29, 
1994.  In January 1995, the veteran disagreed with the 
assigned rating.  In a July 1995 rating decision, an 
increased rating of 30 percent was assigned, effective June 
29, 1994.   The veteran perfected an appeal as to the matter 
of his entitlement to an increased rating for PTSD.  In an 
April 1997 rating decision, 
a 50 percent rating was assigned, effective from June 29, 
1994.

In July 1998, the Board of Veterans' Appeals (the Board) 
remanded the increased rating issue for additional 
evidentiary development.  After such development was 
completed, an April 2000 RO rating decision granted a 100 
percent disability rating for the veteran's service-connected 
PTSD, effective from August 16, 1999, the date of a VA 
psychiatric examination.  The veteran appealed the effective 
date of the 100 percent rating for the service-connected 
PTSD.  

The veteran testified at a personal hearing before a RO 
Decision Review Officer (DRO) in May 2001.  A transcript of 
the hearing has been associated with the claims file.  In a 
December 2001 decision, the DRO granted an effective date of 
January 9, 1997 based on a medical treatment report of that 
date.  

 In an October 2002 decision, the Board found that 
entitlement to an effective date prior to January 9, 1997 for 
the assignment of a 100 percent rating for the service-
connected PTSD was not warranted based on a finding that it 
was not factually ascertainable that the veteran's PTSD was 
productive of total occupational and social impairment prior 
to January 9, 1997.  The veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims (the 
Court).  In March 2004, While the case was  pending at the 
Court, the veteran's representative and the VA Office of 
General Counsel filed a Joint Motion to Remand (the Joint 
Motion) requesting that the Court vacate the Board's decision 
and remand the case to the Board for further development and 
readjudication.  In a March 2004 Order, the Court granted the 
Joint Motion.  The case was returned to the Board.  


FINDINGS OF FACT

1.  In a rating decision dated October 1994, the RO granted 
the veteran service connection for PTSD, and assigned him an 
initial 10 percent evaluation for that disability, effective 
from June 29, 1994, the date on which the RO received the 
veteran's claim of service connection for PTSD.  The veteran 
appealed that decision.

2.  After the veteran perfected his appeal in September 1996, 
and while his appeal remained pending, the RO issued rating 
decisions which increased the evaluation assigned the 
veteran's PTSD to 50 percent, effective from June 29, 1994 
and to 100 percent, effective from January 9, 1997, 
respectively.

3.  The veteran is shown by the evidence of record to have 
manifested PTSD symptomatology which precluded gainful 
employment since he filed his application for VA compensation 
benefits for PTSD on June 29, 1994.  




CONCLUSION OF LAW

The criteria for an effective date of June 29, 1994 for the 
assignment of a 100 percent evaluation for the service-
connected PTSD have been met.  38 U.S.C.A. 
§  5110(a) (West 2002); 38 C.F.R. § 3.400 (2003); 38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to an effective date earlier 
than the currently assigned date of January 9, 1997 for a 100 
percent disability rating for his service-connected PTSD.

The VCAA

The Board is aware of the provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  The VCAA includes an enhanced duty on the 
part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002). 

Here, the parties to the Joint Motion specifically stated 
that the veteran "has actual notice of the evidence required 
to prove his claim for an earlier effective date and the laws 
affecting that claim.  See 38 U.S.C.A. § 5103 (West 2002).  
He makes no allegation of prejudicial error with respect to 
any failure of the Secretary [of VA] to provide the notice 
required by statue."  

The Court has held that an appellant may waive his procedural 
rights under the VCAA if he is represented.  See Janssen v. 
Principi, 15 Vet. App. 370 (2001).
The Board accordingly believes that  the law of the case is 
that the are no VCAA defects which have been raised by the 
veteran and which need be addressed by the Board.  Cf. Chisem 
v. Gober, 10 Vet. App. 526, 527-8 (1997) [under the "law of 
the case" doctrine, appellate courts generally will not 
review or reconsider issues that have already been decided in 
a previous appeal of the same case, and therefore, Board is 
not free to do anything contrary to the Court's prior action 
with respect to the same claim].  

The posture of this case has not changed appreciably since 
March 2004.  In addition, the Board observes that with 
respect to this earlier effective date claim, the outcome is 
necessarily based on evidence already of record. VCAA notice 
to the veteran concerning evidence necessary to substantiate 
his claim or regarding responsibilities in obtaining evidence 
would therefore serve no useful purpose.

 Factual Background

Te procedural history of this case has generally been set out 
in the Introduction above.

Historically, the veteran served on active duty from August 
1968 to June 1970.  In 1992, he sought treatment and was 
hospitalized for psychiatric complaints.  It was recommended 
that the veteran be kept safe, in a structured environment 
through the use of close observations, and that his thought 
processes, level of depression, and suicidal ideation 
continue to be monitored.  It was further noted that the 
veteran could apparently benefit from participating in stress 
management, anger management and self-esteem programs.  PTSD 
was not mentioned.

The veteran filed his initial claim of entitlement to service 
connection for a "nervous condition" on June 29, 1994.  An 
examiner first diagnosed the veteran with PTSD in August 1994 
during a VA general medical examination.  The examiner 
recorded the veteran's reported history of significant stress 
with suicidal tendencies, depression and flashbacks related 
to Vietnam.  The examiner did not opine as to the severity of 
the veteran's PTSD.  

By rating decision dated October 1994, the RO granted the 
veteran service connection for PTSD, and assigned him a 10 
percent evaluation for that disability, effective from June 
29, 1994.  The veteran appealed that determination.  As 
explained in detail in the Introduction, over time the 
disability rating was increased to 50 percent from June 29, 
1994 and 100 percent from January 9, 1997.   

During VA outpatient treatment rendered from October 1994 to 
February 1995, the veteran was diagnosed with symptoms of 
PTSD, including intrusive thoughts of Vietnam, sleeping 
difficulties, depression and a plaintive tone.  The veteran 
was referred to as a "difficult historian, rambling at 
losing track of what the original question was."

An examiner again diagnosed the veteran with PTSD during a VA 
psychiatric examination conducted in June 1995.  The veteran 
reported daily intrusive recollections of Vietnam, 
flashbacks, startle responses, poor sleep, temper outbursts, 
poor concentration, guardedness, hypervigilance and an 
inability to feel close to others.  The examiner noted that 
the veteran was anxious and tense.  The diagnosis was that of 
PTSD, chronic.

The veteran underwent a VA mental disorders examination in 
October 1996.  
The examiner diagnosed PTSD, panic disorder with agoraphobia 
and major depression, recurrent, in partial remission and 
assigned a GAF score of 45, moderately severe impairment in 
all areas of functioning.  He concluded that the veteran's 
PTSD was the veteran's most significant disorder and that his 
panic disorder was secondary in importance.

The veteran next underwent an evaluation of his psychiatric 
complaints in January 1997, by a private psychologist.  The 
psychologist noted that the veteran's work history was 
intermittent and limited, and that he had not worked in four 
years.  
The psychologist noted that the veteran had made multiple 
attempts at working, but that his paranoia and anxiety 
interfered with his ability to keep jobs.  He concluded that 
the veteran appeared to be unable to secure and keep a job 
for any length of time due to the chronic symptoms of his 
PTSD.  [As noted elsewhere in this decision, January 9, 1997 
is the currently assigned date for the 100 percent rating.]

The evidentiary record contains multiple lay statements from 
family members, a former employer and fellow soldiers 
regarding the onset of the veteran's PTSD symptoms.  
Importantly, the veteran's former employer noted that the 
veteran worked part-time directly under his supervision from 
1988 to 1993.  The employer noted that the veteran was a good 
worker, but that he exhibited symptoms that prevented him 
from working full-time, such as nervousness and depression, 
which resulted in his resignation.  The employer indicated 
that the veteran was incapable of holding down any full time 
employment.  The employer also had concerns that the veteran 
could possibly harm himself or others.  

In an August 1998 statement from a Readustment Counseling 
Therapist from a Vet Center, it was noted that the veteran 
was seen at the Vet Center four to six times in 1994 and 
1995.  The therapist noted that the veteran's primary problem 
that limited him vocationally and socially was anxiety.  It 
was noted that medication should help, but that the level and 
range of his anxiety make it virtually impossible for him to 
demonstrate the flexibility necessary to be employed.  The 
therapist related the anxiety to the veteran's PTSD.  

In May 2001, the veteran, his son, and a friend testified at 
a personal hearing before a Hearing Officer at the RO.  In 
essence, they all testified that the veteran's symptoms have 
been consistent since before the initial grant of service 
connection for PTSD in 1994.

The veteran disagreed with the effective date for the 
assignment of the 100 percent rating for the service-
connected PTSD and appealed that determination to the Board.  
In an October 2002 decision, the Board denied the veteran's 
claim for an earlier effective date based on a finding that 
it was not factually ascertainable that the veteran's PTSD 
was productive of total occupational and social impairment 
prior to January 9, 1997.  The veteran appealed that decision 
to the Court.

As noted in the Introduction above, this case was remanded by 
the Court in March 2004 pursuant to a Joint Motion.  In 
essence, the Joint Motion indicated the parties' belief that 
in its October 2002 decision the Board had applied an 
incorrect legal standard [i.e. the "factually 
ascertainable" standard found in 38 C.F.R. § 3.400(o)(2)] in 
determining the effective date for the assignment of a 100 
percent rating for the service-connected PTSD.  See the Joint 
Motion, pages 9-10.  In addition, the parties noted that the 
Board failed to consider a former version of the VA Schedule 
for Rating Disabilities, 38 C.F.R. § 4.132 (1996), which was 
applicable to the veteran's claim because it had been filed 
before the change in the regulation in November 1996.  
Further, the parties noted that the Board failed to discuss 
certain evidence which was favorable to the veteran, that is 
medical and other evidence which indicated that he was 
totally disabled prior to January 9, 1997.    

In a March 2004 Order, the Court vacated and remanded the 
matter based on the parties' Joint Motion.

Relevant law and regulations

Effective dates

Unless otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
appellant's claim.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2003).

Standard of review

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant. 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2003).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The former rating criteria for PTSD

As was discussed in the Joint Motion, during the pendency of 
the veteran's appeal, a revised rating schedule for mental 
disabilities became effective on November 7, 1996.  The 
effective date of any increase assigned under the amended 
version of the rating schedule can be no earlier than the 
effective date of the regulation. See 38 U.S.C.A. § 5110(g) 
(West 2002); VAOPGCPREC. 3-2000.  As pointed out in the Joint 
Motion, consideration under the old regulations is necessary.  

A 50 percent rating under the former version of Diagnostic 
Code 9411 is warranted for psychiatric disability in which 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired; and in 
which by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
is warranted under the old version of Diagnostic Code 9411 
where the ability to establish or maintain effective or 
favorable relationships with people is severely impaired; and 
when the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  

The former version of Diagnostic Code 9411 provides a 100 
percent rating for psychiatric disability in which: 1) the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; 2) when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or 3) 
when the veteran is demonstrably unable to obtain or retain 
employment.  

The Court has held that the three criteria set forth in 
Diagnostic Code 9411 are disjunctive.  That is, each provides 
an independent basis for granting a 100 percent disability 
rating.  See Johnson v. Brown, 7 Vet. App. 95 (1994) and the 
Joint Motion, page 11.

Analysis

The veteran claims entitlement to an effective date earlier 
than the currently assigned January 9, 1997 for the 
assignment of a 100 percent evaluation for his service-
connected PTSD.  Currently, a 50 percent rating is in effect 
from the date of the veteran's original claim, June 29, 1994, 
to January 9, 1997 and a 100 percent rating is in effect 
thereafter.  

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991) to the effect that a remand by the Court 
is not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C. § 7104(d)(1). A remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.

In written statements submitted in support of his appeal and 
during a hearing held before a hearing officer at the RO in 
May 2001, the veteran argued that the RO should have assigned 
an effective date of 1992 for the 100 percent evaluation 
because that is when he began receiving treatment for his 
PTSD.  However, the Joint Motion, as adopted by the Court, 
stated "the Board [in its October 2002 decision] correctly 
recognized that the veteran's claim has been pending since 
June 29, 1994."  See the Joint Motion, page 10.  This is the 
law of the case.  See Chisem, supra.  

There is thus now no dispute that the veteran filed an 
original claim of service connection on June 29, 1994 and 
that the veteran's claim has been pending since June 29, 
1994.  Given that under 38 U.S.C.A. § 5110 and 38 C.F.R. 
§ 3.400(a) the effective date of an increased evaluation will 
be the date of receipt of claim or date entitlement arose, 
whichever is later, the Board must now when entitlement to a 
100 percent rating arose.  

As noted herein above, the veteran underwent an evaluation of 
his psychiatric complaints on January 9, 1997 by a private 
psychologist.  The RO based the assignment of the January 9, 
1997 effective date of the 100 percent rating on the report 
of this evaluation, which indicated that the veteran's PTSD 
was totally disabling.  

The Board points out that the January 9, 1997 examination 
report date is not necessarily the date on which entitlement 
arose.  Rather, it is simply the date on which the severity 
of the veteran's PTSD as it pertained to employability was 
reduced to writing.  The Board must evaluate all the evidence 
in determining when entitlement arose.

The Joint Motion identified various items of evidence which 
supported the proposition that the veteran had been 
unemployable due to his PTSD prior to January 9, 1997, thus 
arguably satisfying the requirements for a 100 percent rating 
under 38 C.F.R. § 4.132, as interpreted by the Court in 
Johnson.  These include the veteran's own statements to that 
effect; the report of the June 1995 VA examination, which 
indicated that the veteran had been unemployed for two years; 
and the report of the October 1996 VA examination, which 
indicated that the veteran had difficulty gaining and 
maintaining gainful employment for the previous three years 
due to PTSD.  See the Joint Motion, page 13. 

After a review of the record, the Board finds that the 
medical evidence of record has been fairly consistent with 
regard to the veteran's PTSD symptomatology.  VA and private 
examinations from 1994, 1995 1996 and 1998 all reflect that 
the veteran had chronic PTSD, was unable to secure employment 
due to significant anxiety, flashbacks, depression, 
hypervigilance, suicidal tendencies and other PTSD 
symptomatology.    

In this case, the medical evidence shows that the veteran is 
demonstrably unable to retain or obtain employment due to his 
PTSD, and has been since his last employment in 1993.  Based 
on the medical evidence of record, statements of the veteran 
and others regarding the consistency over the years of the 
veteran's PTSD symptoms, and a statement from the veteran's 
former employer who indicated that the veteran became 
unemployable in 1993,  the Board finds that it is clear that 
the veteran cannot be employed due to his service-connected 
PTSD.  The evidence demonstrates that his behavior is and has 
been inappropriate and he is continuously in danger of 
hurting himself and others in the community due to his PTSD, 
and his anxiety level is such that he is incapable for 
flexibility necessary to maintain employment.  Based on the 
record, the Board concludes that the veteran's PTSD satisfies 
one of the independent criteria for the assignment of a total 
rating under the regulations in effect prior to November 7, 
1996.  See 38 C.F.R. § 4.132; see also Johnson, supra.

In short, the veteran's PTSD symptomatology was productive of 
unemployability since the time of his initial claim of 
entitlement to service connection, June 29, 1994.   His 
symptoms have essentially remained constant since the date of 
his original claim for service connection, and as such, he is 
entitled to a 100 percent rating from that date.  

Conclusion

The Board finds that the evidence establishes that the 
veteran manifested symptomatology required for a 100 percent 
rating for service-connected PTSD at the time he had filed 
his application for compensation benefits on June 29, 1994.  
The 100 percent evaluation is accordingly assigned effective 
from that date.  

Additional comment

As alluded to above, the veteran contended during the course 
of his appeal that a 100 percent rating should be assigned 
from 1992, when he first sought treatment for mental 
problems.  However,  the Joint Motion, which was adopted by 
the Court, makes it clear that the date of the veteran's 
initial claim of entitlement to service connection was on 
June 29, 1994.  See Chisem, supra.  The record discloses no 
earlier claim.    

To some extent, the veteran appears to be raising an argument 
couched in equity, in that he appears to contend it is unfair 
to deny an effective date for a 100 percent rating for PTSD 
earlier than the date of his initial claim of entitlement to 
service connection when he was disabled due to PTSD prior to 
that date.  However, the Board is bound by the law and is 
without authority to grant benefits on an equitable basis. 
See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994). The Board has decided 
this case based on its application of the law to the 
pertinent facts.  There is no legal basis to award an 
effective date any earlier than June 29, 1994, the date of 
receipt of the veteran's initial claim.


ORDER

An effective date of June 29, 1994 for the assignment of a 
100 percent rating for the service-connected PTSD is granted, 
subject to regulations controlling disbursement of VA 
monetary benefits.  




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



